*443
ORDER

PER CURIAM.
Charter Communications Entertainment I, L.P., d/b/a Charter Communications (“Charter”), appeals from the trial court’s granting of summary judgment in favor of Southwestern Bell Video Services, Inc. (“SBVS”), and Hunter’s Glen General Partnership (“Hunter’s Glen”), on (1) all seven counts of Charter’s Amended Verified Petition; and (2) SBVS and Hunter’s Glen’s third-party claim against the City of Chesterfield.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).